DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 07/16/2021 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Loh fails to provide for the new limitation of the adhesion surface being flat or being an uneven portion. The new claim limitation of 13 recites “wherein the adhesive surface has an uneven portion or a receiving groove which is recessed from the adhesion surface and filled with the adhesive”, a review of the specification only finds the limitation “filled with adhesive" recited as part the embodiment of the “receiving groove which is recessed from the adhesion surface” and all recitations to the “uneven portion” are disclosed as only attaching to an adhesive provide between the portion and the bone, as such it appears the limitation provides for an either or of the uneven portion or the groove with an adhesive in the groove, but does not explicitly require for support the uneven portion with the adhesive inside the uneven portion. Further the prior art of Loh would eventually have an adhesive formed within the recessed of its uneven portion by in growth of bone and its precursor extracellular attachment matrix. The other new limitations are addressed in the following action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US 2003/0109784 A1).
Regarding claim 13, Loh discloses a method of forming a customized bone tissue shielding an alveolar bone loss region (title and abstract disclosing method of forming profiled sheet as prosthesis and paragraph [0031] lines 1-11 disclosing forming prosthesis for jaw portions in the same manner as any bone with a defective portion) with the steps of: obtaining image data of the alveolar bone loss region through a computerized tomography scan (Fig. 1 element 101 and 102),
forming a mold of the alveolar bone loss region from the image data and removing a region corresponding to the customized alveolar bone tissue from the mold (Fig. 7 element 124a being the mirror image of the defective region and thus the bone loss region, forming a mold Fig. 7 element 138 and removing a region corresponding to a customized bone region element 136 is formed by removing between element 131 and 136),

where the forming of the customized alveolar bone tissue includes:
 forming a cover portion in an empty region formed by the removing of the region corresponding to the customized alveolar bone from the mold (paragraph [0030] lines 1-7 the cover is formed in the space between the mold and the punch corresponding to the mold), and 
forming an adhesion portion extending from an end of the cover portion (e.g. “extra area”, see paragraph [0030] lines 7-11 disclosing the cover has an adhesion portion that slightly extends to allow attachment of the device),
where the adhesion portion includes an adhesion surface configured to adhere to an alveolar bone in a region adjacent to the alveolar bone loss region by an adhesive where the adhesion portion has an uneven portion (paragraph [0030] lines 7-11 disclosing the cover has an adhesion portion that slightly extends to allow attachment of the device via attachment devices and that the portion is an uneven surface of a mesh thus by having an uneven surface it is configured, i.e. shaped in a manner that provides for adhesive to be part of the manner of adhering, being a biocompatible bone mesh it would have bone growth into the mesh and thus be adhered by the bone being an adhesive). 
Loh discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the extending portion is flat, however it would have been an obvious matter of design choice to make the different portions of the adhesion portion formed from the substrate of whatever form or shape was desired or expedient. A change in form or shape is generally In re Dailey et al., 149 USPQ 47.
Regarding claim 14, Loh further discloses where the obtaining of image data includes obtaining three-dimensional image data of the alveolar bone loss region (paragraph [0005] lines 9-16, paragraph [0017] lines 1-7, etc.), and where the forming of the mold includes rapid prototyping techniques using the 3d image data (paragraph [0027] lines 18-19, paragraph [0029] lines 5-10), but fails to explicitly disclose where the particular rapid technique is 3d printing instead of SLS. However there are a number of choices available to a person of ordinary skill in the art for rapid prototyping, e.g., 3D printing or stereo lithography, SLS, etc. and thus it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a the rapid prototyping technique of 3D printing instead of SLS as “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).
Regarding claim 18, Loh further discloses where the forming of the customized alveolar bone tissue includes depositing a material of the customized bone tissue on the mold from which the region corresponding to the customized alveolar bone tissue is removed (paragraph [0030] lines 1-4 disclosing placement of the substrate on the mold) and hardening the material of the customized alveolar bone tissue to form the customized alveolar bone tissue (paragraph [0030] lines 1-9 disclosing the material being a metal of titanium mesh which is pressed to cause the metal to hold the shape of the mold. Being a metal that is formed under pressure to undergo plastic deformation, when a material deforms beyond 
Regarding claim 19, Loh further discloses where the material of the customized alveolar bone tissue is a biomaterial (paragraph [0030] lines 4-8 disclosing the substrate is a biocompatible material).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        11/01/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772